



    Exhibit 31.1


FTD COMPANIES, INC.
THIRD AMENDED AND RESTATED
2013 INCENTIVE COMPESATION PLAN, AS AMENDED


RESTRICTED STOCK UNIT ISSUANCE AGREEMENT


RECITALS


A.    The Board has adopted the FTD Companies, Inc. Third Amended and Restated
2013 Incentive Compensation Plan, as amended (the “Plan”) for the purpose of
retaining the services of selected Employees and consultants, non-employee Board
members and other independent advisors who provide services to the Corporation
(or any Parent or Subsidiary).
B.    The Participant is a member of the Board, and this Agreement is executed
pursuant to, and is intended to carry out the purposes of, the Plan in providing
a meaningful incentive for the Participant to continue to serve as a Board
member.
C.    All capitalized terms in this Agreement shall have the meanings assigned
to them in the Plan unless otherwise defined in this Agreement, including on
Appendix A attached hereto.
NOW, THEREFORE, it is hereby agreed as follows:
1.Grant of Restricted Stock Units. The Corporation has awarded to the
Participant, as of the Award Date, restricted stock units (“Restricted Stock
Units”) under the Plan. Each Restricted Stock Unit represents the right to
receive one share of Common Stock on the applicable issuance date following the
vesting of that Restricted Stock Unit. The number of shares of Common Stock
subject to the awarded Restricted Stock Units, the applicable vesting schedule
for the Restricted Stock Units, the dates on which those vested Restricted Stock
Units shall become payable to the Participant and the remaining terms and
conditions governing the award (the “Award”) shall be as set forth in this
Agreement.
AWARD SUMMARY
Award Date:
<Grant Date>
Number of Restricted Stock Units Subject to Award:


<Shares Granted> Restricted Stock Units
Vesting Schedule:
The Restricted Stock Units shall vest in full upon the Participant’s continued
service as a Board member through June 1, 20__ (the “Vesting Date”). The
Restricted Stock Units shall also be subject to accelerated vesting in whole or
in part in accordance with the provisions of Paragraphs 4 and 6 of this
Agreement.






--------------------------------------------------------------------------------





Issuance Schedule:
Subject to Paragraphs 6 and 7 of this Agreement, each Restricted Stock Unit in
which the Participant vests in accordance with the Vesting Schedule or pursuant
to the acceleration provision of either Paragraph 4 or Paragraph 6 of this
Agreement shall be settled in shares of Common Stock on the earliest to occur
of:
 
(i) the Vesting Date;
(ii) the date of the Participant’s Separation from Service; and
(iii) the effective date of a Qualifying Change in Control (in the absence of
such a Qualifying Change in Control, the distribution shall not be made until
the date or dates on which those amounts are otherwise to be distributed under
(i) or (ii) above).
 
The date on which the vested Restricted Stock Units are to be settled in
accordance with the foregoing is hereby designated the “Issuance Date.”



2.Limited Transferability. Prior to the vesting of the Restricted Stock Units
and actual receipt of the underlying shares of Common Stock issued hereunder,
the Participant may not transfer any interest in the Award or the underlying
shares of Common Stock. Any Restricted Stock Units that vest hereunder but which
otherwise remain unpaid at the time of the Participant’s death may be
transferred pursuant to the provisions of the Participant’s will or the laws of
inheritance or to the Participant’s designated beneficiary or beneficiaries of
this Award. The Participant may also direct the Corporation to re-issue the
stock certificates for any shares of Common Stock that were issued under the
Award during his or her lifetime to one or more designated family members or a
trust established for the Participant and/or his or her family members. The
Participant may make such a beneficiary designation or certificate directive at
any time by filing the appropriate form with the Plan Administrator or its
designee.


3.Cessation of Service. Except as otherwise provided in Paragraphs 4 and 6
below, should the Participant cease to serve as a Board member for any reason
prior to vesting in the Restricted Stock Units subject to this Award, then the
unvested Restricted Stock Units will be immediately cancelled, and the
Participant shall thereupon cease to have any right or entitlement to receive
any shares of Common Stock under those cancelled Restricted Stock Units.


4.Accelerated Vesting.


(a)    Should the Participant cease to serve as a Board member by reason of
death or Permanent Disability, then all of the Restricted Stock Units at the
time subject to this Award shall immediately vest in full.
(b)    Should the Participant voluntarily resign from the Board under
circumstances that would not otherwise trigger the vesting acceleration
provisions of Paragraph 4(a) or Paragraph 6, then the Participant shall
immediately vest in the number of Restricted Stock Units in which the
Participant would have been vested at the time of such resignation had the
Restricted Stock Units subject to this Award vested in a series of successive
equal monthly installments over the duration of the Vesting Schedule.
(c)    Any Restricted Stock Units which become vested pursuant to Paragraph 4 by
reason of the Participant’s cessation of Service shall be distributed to the
Participant pursuant to the Issuance Schedule set forth in Paragraph 1.





--------------------------------------------------------------------------------







5.    Stockholder Rights and Dividend Equivalents


(a)The holder of this Award shall not have any stockholder rights, including
voting or dividend rights, with respect to the Restricted Stock Units subject to
this Award until the Participant becomes the record holder of the underlying
shares of Common Stock following their actual issuance.


(b)Notwithstanding the foregoing, should any dividend or other distribution,
whether regular or extraordinary, payable in cash or other property (other than
shares of Common Stock) be declared and paid on the outstanding Common Stock
while one or more Restricted Stock Units remain subject to this Award (i.e.,
shares are not otherwise issued and outstanding for purposes of entitlement to
the dividend or distribution), then a special book account shall be established
for the Participant and credited with a phantom dividend equivalent to the
actual dividend or distribution which would have been paid on the underlying
shares of Common Stock at the time subject to this Award had they been issued
and outstanding and entitled to that dividend or distribution. As and to the
extent that the Restricted Stock Units subsequently vest hereunder, the phantom
dividend equivalents so credited to those Restricted Stock Units in the book
account shall also vest, and those vested dividend equivalents shall be
distributed to the Participant (in the same form the actual dividend or
distribution was paid to the holders of the Common Stock entitled to that
dividend or distribution) concurrently with the issuance of the vested
Restricted Stock Units to which those phantom dividend equivalents relate. In no
event, however, shall any such phantom dividend equivalents vest or become
distributable unless the Restricted Stock Units to which they relate vest in
accordance with the terms of this Agreement.
6.    Change in Control.


(a)Any Restricted Stock Units subject to this Award at the time of a Change in
Control may be assumed, converted or replaced by the successor entity (or parent
thereof) or otherwise continued in full force and effect or may be replaced with
a cash program of the successor entity (or parent thereof) on terms as required
under the Plan (a “Replacement Award”). In the event of such Replacement Award,
no accelerated vesting of the Restricted Stock Units (the “Replaced Award”)
shall occur at the time of the Change in Control. Notwithstanding the foregoing,
no such cash program shall be established for the Replaced Award to the extent
such program would otherwise be deemed to constitute a deferred compensation
arrangement subject to the requirements of Code Section 409A and the Treasury
Regulations thereunder. Notwithstanding the foregoing, a Replacement Award may
be granted only to the extent it does not result in the Replaced Award or
Replacement Award failing to comply with or be exempt from Section 409A of the
Code.


(b)For purposes of this Agreement, a “Replacement Award” means an award: (i) of
the same type (e.g., time-based restricted stock units) as the Replaced Award;
(ii) that has a value at least equal to the value of the Replaced Award; (iii)
that relates to publicly traded equity securities of the Corporation or its
successor in the Change in Control or another entity that is affiliated with the
Corporation or its successor following the Change in Control; (iv) if the
Participant holding the Replaced Award is subject to U.S. federal income tax
under the Code, the tax consequences of which to such Participant under the Code
are not less favorable to such Participant than the tax consequences of the
Replaced Award; and (v) the other terms and conditions of which are not less
favorable to the Participant holding the Replaced Award than the terms and
conditions of the Replaced Award (including the provisions that would apply in
the event of a subsequent Change in Control). Without limiting the generality of
the foregoing, the Replacement Award may take the form of a continuation of the
Replaced Award if the requirements of the two preceding sentences are satisfied.
The determination of whether the conditions of this Paragraph 6(b)





--------------------------------------------------------------------------------





are satisfied will be made by the Plan Administrator, as constituted immediately
before the Change in Control, in its sole discretion.


(c)In the event of a Replacement Award, the Replaced Award shall be adjusted
immediately after the consummation of the Change in Control so as to apply to
the number and class of securities into which the shares of Common Stock subject
to the Replaced Award immediately prior to the Change in Control would have been
converted in consummation of that Change in Control had those shares of Common
Stock actually been issued and outstanding at that time. To the extent the
actual holders of the outstanding Common Stock receive cash consideration for
their Common Stock in consummation of the Change in Control, the successor
entity (or parent thereof) may, in connection with the Replacement Award at that
time, but subject to the Plan Administrator’s approval prior to the Change in
Control, substitute one or more shares of its own common stock with a fair
market value equivalent to the cash consideration paid per share of Common Stock
in the Change in Control transaction, provided the substituted common stock is
readily tradable on an established U.S. securities exchange.


(d)Any Replacement Award shall be subject to accelerated vesting in accordance
with the following provisions: If an Involuntary Termination of the
Participant’s Service occurs within twelve (12) months after the Change in
Control event, then the Participant shall immediately vest in the Replacement
Award. In the event of a replacement cash program under Paragraph 6(a), the
foregoing provisions shall be applied to the proceeds of such replacement
program attributable to the Replaced Award had the Award been assumed or
otherwise continued in effect. The vested portion of the Replacement Award will
be payable in accordance with the Issuance Schedule set forth in Paragraph 1.


(e)If no Replacement Award is provided, then the Restricted Stock Units shall
vest immediately prior to the closing of the Change in Control. The vested
Restricted Stock Units shall be converted into the right to receive for each
such Restricted Stock Unit the same consideration per share of Common Stock
payable to the other stockholders of the Corporation in consummation of that
Change in Control. The vested Restricted Stock Units will be payable in
accordance with the Issuance Schedule set forth in Paragraph 1.


(f)This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets. Additionally, if a Replacement Award is
provided, notwithstanding anything in this Agreement to the contrary, any
outstanding Restricted Stock Units that at the time of the Change in Control are
not subject to a “substantial risk of forfeiture” (within the meaning of Section
409A of the Code) will be deemed to be vested at the time of such Change in
Control and will be payable in accordance with the Issuance Schedule set forth
in Paragraph 1.


7.Adjustment in Shares. The total number and/or class of securities issuable
pursuant to this Award and the other terms of this Award shall be subject to
adjustment upon certain corporate events as set forth in Article One, Section
V(E) of the Plan. The adjustments shall be made in such manner as the Plan
Administrator deems appropriate, and those adjustments shall be final, binding
and conclusive.


8.Issuance of Shares of Common Stock.


(a)On the applicable Issuance Date for the Restricted Stock Units which vest in
accordance with the provisions of this Agreement, the Corporation shall issue to
or on behalf of the Participant a certificate (which may be in electronic form)
or provide for book entry for the shares of





--------------------------------------------------------------------------------





Common Stock to be issued on such date and shall concurrently distribute to the
Participant any accrued phantom dividend equivalents with respect to those
vested Restricted Stock Units.


(b)Except as otherwise provided in Paragraph 6 or by reason of Paragraph 7, the
settlement of all Restricted Stock Units which vest under the Award shall be
made solely in shares of Common Stock. No fractional share of Common Stock shall
be issued pursuant to this Award, and any fractional share resulting from any
calculation made in accordance with the terms of this Agreement shall be rounded
down to the next whole share of Common Stock.


9.Compliance with Laws and Regulations. The issuance of shares of Common Stock
pursuant to the Award shall be subject to compliance by the Corporation and the
Participant with all applicable requirements of law relating thereto and with
all applicable regulations of the Stock Exchange on which the Common Stock is
listed for trading at the time of such issuance.


10.Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices, and directed to the attention of
Stock Plan Administrator. Any notice required to be given or delivered to the
Participant shall be in writing and addressed to the Participant at the most
current address then indicated for the Participant on the Corporation’s records
or delivered electronically to the Participant through the Corporation’s
electronic mail system. All notices shall be deemed effective upon personal
delivery or delivery through the Corporation’s electronic mail system or upon
deposit in the U.S. mail, postage prepaid and properly addressed to the party to
be notified.


11.Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without resort
to that state’s conflict-of-laws rules.


12.Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and the
Participant, the Participant’s assigns, the legal representatives, heirs and
legatees of the Participant’s estate and any beneficiaries of the Award
designated by the Participant.


13.Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.


14.No Impairment of Rights. Nothing in this Agreement shall in any way affect
the right of the Corporation to adjust, reclassify, reorganize or otherwise make
changes in its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets. In
addition, this Agreement shall not in any way be construed or interpreted so as
to affect adversely or otherwise impair the right of the Corporation or the
stockholders to remove the Participant from the Board at any time in accordance
with the provisions of applicable law.


15.Code Section 409A. It is the intention of the parties that the provisions of
this Agreement comply with the requirements of Section 409A of the Code and,
this Agreement shall be interpreted and applied in accordance with such intent.
Notwithstanding anything in this Agreement to the contrary, if any amounts under
this Agreement become payable upon a Separation from Service other than





--------------------------------------------------------------------------------





due to death, and at the time of such Separation from Service the Participant is
a “specified employee” (as such term is defined in Section 409A of the code and
using the identification methodology selected by the Corporation from time to
time), such amounts will be paid on the earlier to occur of (a) the first
business day of the seventh month after such Separation from Service and (b) the
Participant’s death.


IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.
FTD COMPANIES, INC.


By: Scott D. Levin


Title: Executive Vice President and General Counsel






PARTICIPANT


Name: <Participant Name>


Signature: <Electronic Signature>









--------------------------------------------------------------------------------







APPENDIX A


The following definitions shall be in effect under the Agreement:


a.Agreement shall mean this Restricted Stock Unit Issuance Agreement.


b.Award shall mean the award of restricted stock units made to the Participant
pursuant to the terms of this Agreement.


c.Award Date shall mean the date the restricted stock units are awarded to the
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.


d.Involuntary Termination shall mean the termination of the Participant’s
Service that occurs by reason of the Participant’s involuntary termination of
Service by the Corporation for reasons other than Cause.


e.Participant shall mean the person to whom the Award is made pursuant to the
Agreement.


f.Permanent Disability shall mean the inability of the Participant to perform
his or her usual duties as a member of the Board by reason of any medically
determinable physical or mental impairment which is expected to result in death
or has lasted or can be expected to last for a continuous period of twelve (12)
months or more.


g.Separation from Service shall mean the Participant’s cessation of Service that
constitutes a “separation from service” as defined in Code Section 409A and
determined in accordance with the applicable Treasury Regulations or other
guidance issued under Code Section 409A.





